Citation Nr: 9904921	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-26 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including on the basis of cigarette 
smoking in service, for purposes of accrued benefits.

2.  Entitlement to service connection for lung cancer, 
including on the basis of cigarette smoking in service, for 
purposes of accrued benefits.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PSTD), for purposes of accrued benefits.

4.  Entitlement to service connection for the cause of the 
veteran's death.






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
November 1945.

The veteran died on December [redacted], 1994, and the 
appellant is his widow.  The first three issues noted on 
the title page were denied by the RO during the veteran's 
lifetime, in 1994.  The issue involving service connection 
for the cause of the veteran's death was denied by the RO 
in a July 1995 rating action.  In April 1998, the Board 
remanded the issues on the title page of this decision for 
evidentiary and due process reasons.  The case has been 
returned to the Board for further appellate consideration.

The issues of entitlement to service connection for COPD, 
including on the basis of cigarette smoking in service, for 
purposes of accrued benefits, and entitlement to service 
connection for the cause of the veteran's death, will be 
addressed in the remand following the decision below.




FINDINGS OF FACT

1.  The service medical records are negative for diagnosis of 
lung cancer; the veteran and the appellant have reported that 
the veteran started using tobacco products in service in 
1944.

2.  The veteran developed lung cancer in 1964.

3.  VA medical opinion has linked the onset of the veteran's 
lung cancer to the veteran's long history of cigarette 
smoking which began in service.

4.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to service connection for PTSD, for 
purposes of accrued benefits, is plausible.


CONCLUSIONS OF LAW

1.  Lung cancer is considered to have been incurred in 
wartime service on the basis of its relationship to cigarette 
smoking which began in service.  38 U.S.C.A. §§ 1110, 5107, 
5121 (a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (d) 
(1998).

2.  The appellant has not submitted a well-grounded claim for 
service connection for PTSD, for purposes of accrued 
benefits.  38 U.S.C.A. §§ 5107, 5121 (a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death certificate reveals that the cause of the veteran's 
death was ischemic cardiomyopathy and chronic obstructive 
pulmonary disease associated with 

respiratory arrest.  An autopsy was not performed.  At the 
time of the veteran's death, he was hospitalized at the 
University Hospital in Augusta, Georgia.  The hospital 
summary and clinical records of the terminal period of 
hospitalization reflect diagnoses of end-stage COPD, 
secondary to chronic tobacco abuse, pulmonary heart disease 
(cor pulmonale), severe ischemic cardiomyopathy, and severe 
inoperable coronary atherosclerotic heart disease with a 
history of myocardial infarction and coronary artery bypass 
grafting in 1980.

During the veteran's lifetime and at the time of his death, 
service connection was not in effect for any disorder.

For the purposes of a claim for accrued benefits, the Board 
notes that upon the death of a veteran, periodic monetary 
benefits to which he was entitled at the time of his death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of his death and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of the veteran, be paid to the veteran's spouse, the 
veteran's children or to the veteran's dependent parents.  
38 U.S.C.A. § 5121 (a).

We note at the outset both with regard to the claims 
involving lung cancer and COPD, that a May 1997 opinion of 
the Office of the General Counsel of VA is applicable.  See 
VAOGCPREC 19-97.  The provisions of 38 U.S.C.A. § 1103 are 
not applicable because these claims for accrued benefits were 
received prior to June 9, 1998.


a.  Lung Cancer, including on the basis of 
Cigarette Smoking in Service

Initially, we note that we have found that the appellant's 
claim for service connection for lung cancer, for purposes of 
accrued benefits, is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, we find that she has 

presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
after reviewing the record, we are satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which might pertain to the issue on appeal.  No 
further assistance to the appellant is required to comply 
with the duty to assist her, as mandated by 38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

At the time of the Board remand in April 1998, the focus of 
the inquiry was directed to the question of whether 
inhalation of salt water into the lungs during an in-service 
plane downing episode in February 1945 could have caused the 
veteran's COPD or lung cancer.  The involvement of tobacco 
use in service was not specifically addressed by the Board 
for purposes of development on remand.  The Board further 
noted at that time that the RO had sent the appellant a 
development letter concerning cigarette smoking and diseases 
associated with the veteran's death.  No response from the 
appellant had been received or associated with the claims 
folder at that time.

Subsequent to the remand, appellate review of the claims 
folder revealed that the development letter which had been 
sent to the appellant had been completed and returned to the 
RO in March 1998, while the claims folder was already at the 
Board.  




The completed questionnaire has now been placed in the claims 
folder and includes information from the appellant that the 
veteran started using tobacco products in 1944 and quit in 
1964.  (The tobacco product involved here is cigarette 
smoking).

Pursuant to the remand, the claims folder was forwarded to a 
VA physician for the purpose of obtaining a medical opinion 
with respect to any relationship between the inhalation of 
salt water during a plane downing episode in service and the 
subsequent onset of lung cancer and/or COPD.  In an August 
1998 report, a VA physician from the August, Georgia VA 
Medical Center (VAMC) responded negatively to the questions 
posed in the Board remand.  In his comments, the VA physician 
further stated that the veteran's lung cancer most likely 
resulted from his long history of cigarette smoking.

In light of the above VA medical opinion contained in the 
August 1998 VA examination report, the Board finds that the 
evidence favors the appellant's claim for service connection 
for lung cancer, for purposes of accrued benefits.  There is 
evidence of record which confirms that the veteran was 
diagnosed with lung cancer in 1964.  Medical records 
associated with the diagnosis and treatment of the veteran's 
lung cancer in 1964 at the Self Memorial Hospital in 
Greenwood, South Carolina, note that the veteran was a 
cigarette smoker, but indicate that he had stopped smoking 
one week earlier.  As noted above, current VA medical opinion 
reflects that the veteran's lung cancer was likely caused by 
his long history of cigarette smoking; the appellant has 
reported that the veteran first started smoking cigarettes in 
service.  As such, service connection for lung cancer, for 
purposes of accrued benefits, is granted.






b.  PTSD

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 
Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.304 (d) 
(1998).

The threshold question in this case is whether the appellant 
has presented a well-grounded claim for service connection 
for PTSD, for purposes of accrued benefits.  A well-grounded 
claim is one which is plausible.  If she has not presented a 
well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Also, in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical 




evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304 (f) (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The regulation also 
addresses the presumption that a reported stressor occurred 
if a 
veteran is shown to have engaged in combat with the enemy.  
This veteran clearly engaged in combat with the enemy.  His 
military occupational specialty during service was an aerial 
gunner.  He engaged in air combat in Europe and his medals 
included an Air Medal and an Air Crew Members Badge.

Notwithstanding the foregoing, we find that the appellant's 
claim is not well-grounded.  The service medical records are 
negative for any complaints, treatment or diagnoses of an 
acquired psychiatric disorder.

Appellate review of the claims folder reveals that the 
veteran had not been diagnosed with PTSD by any physician on 
record in this case during his lifetime and up to the time of 
his death.  On VA psychiatric examinations in November 1993 
and September 1994, no psychiatric diagnosis was made.  In 
November 1993, the veteran reported that he had never 
received any psychiatric treatment.  He did not mention 
nightmares, flashbacks, significant intrusive thoughts or 
hypervigilance.  On examination, the veteran's affect was 
appropriate; his mood showed no evidence of any anxiety or 
depression.  The VA examiner stated that the veteran showed 
absolutely no impairment as a result of any psychiatric 
condition.

The VA examiner in September 1994 commented that there was no 
indication of an Axis I or Axis II diagnosis; in particular, 
the examiner stated that the veteran did not demonstrate any 
signs or symptoms of PTSD.  In the absence of a current 
diagnosis of PTSD (the existence of PTSD during the veteran's 
lifetime), the appellant's claim is not well-grounded and 
service connection for PTSD, for purposes of accrued 
benefits, cannot be granted.




ORDER

1.  Service connection for lung cancer, including on the 
basis of smoking in service, for purposes of accrued 
benefits, is granted.

2.  Service connection for PTSD, for purposes of accrued 
benefits, is denied.


REMAND

The appellant and her representative contend, in essence, 
that the veteran should be service connected for COPD, 
including on the basis of cigarette smoking in service, and 
that service connection should be granted for the cause of 
the veteran's death.

Following a complete review of the claims folder, the Board 
finds that further development of these issues is warranted.  
As noted above, at the time of the April 1998 Board remand, 
we noted that a development questionnaire had been sent to 
the appellant, and that no response had been received within 
the 60 days provided.  Now that the completed questionnaire 
has been associated with the claims folder, we have the 
obligation to proceed with the development of the appellant's 
remaining claims.

Based on the evidence currently in the claims folder, the 
appellant's claims for entitlement to service connection for 
COPD, for purposes of accrued benefits, and for the cause of 
the veteran's death are not well-grounded.  The service 
medical records are negative for any complaints, treatment or 
diagnosis of COPD.  Appellate review of the claims folder 
documents that the earliest evidence of a diagnosis of COPD 
is in September 1980, some thirty five years after his 
discharge from service.  No physician of record in this case 
has indicated that the veteran's in-service tobacco use was 
the cause of his COPD.


In addition, there are inconsistencies in the record with 
respect to the nature and extent of the veteran's tobacco use 
prior to his death.  Hospital records dated in 1964 involving 
the veteran's treatment for lung cancer reflect that the 
veteran was a smoker, but had ceased smoking one week 
earlier.  The appellant has indicated in 
her response to the development letter that the veteran 
stopped smoking in 1964.  During the pendency of his claim, 
the veteran also reported that he had stopped smoking in 
1964.  However, on VA psychiatric examination in September 
1994, the veteran was noted to be somewhat evasive about his 
smoking; the examiner noted that the veteran later admitted 
that he had been smoking one-half pack to one pack of 
cigarettes per day for an unspecified period of time.  On 
this basis, it appears that the veteran may have stopped 
smoking for some period of time and subsequently resumed his 
use of tobacco.

Under these circumstances, we are controlled by VAOPGCPREC 
19-97.  The issue for consideration is whether the veteran's 
tobacco use in service was the proximate cause of his COPD.  
Based on the statement in the September 1994 VA examination 
report, a question is raised as to whether the veteran's 
post-service tobacco use, as opposed to his in-service use 
that started in 1944 and ceased, at least for some period of 
time, in 1964, was the proximate cause of his COPD.  In the 
case of an individual who achieved sustained full remission 
and then resumed use of tobacco products, the question arises 
whether such resumption constitutes a supervening cause which 
breaks the connection between the individual's prior tobacco 
use and disability or death resulting from resumed use of 
tobacco, with a resulting de novo reoccurrence of the 
nicotine dependence.  In the instance in which a claimed 
disease or disability can be related to a resumed use of 
tobacco, rather than the initial use of tobacco which had 
been successfully ceased, the causal connection to service 
should be severed.  See VAOPGCPREC 19-97.

For these reasons, the issues of entitlement to service 
connection for COPD, including on the basis of cigarette 
smoking in service, and entitlement to service 


connection for the cause of the veteran's death are REMANDED 
to the RO for the following action:

1.  The entire claims folder, including a 
copy of this REMAND, should be forwarded 
to the VA examiner who provided the 
August 1998 VA medical opinion, if 
available.  If that VA physician is 
unavailable, the claims folder should be 
forwarded to a VA specialist in 
respiratory diseases.  Following a review 
of the claims folder, he/she should 
express an opinion in response to the 
following questions: (a) does cigarette 
smoking cause COPD; (b) if the answer to 
(a) is in the affirmative, did the 
veteran achieve full remission from 
tobacco usage at any time prior to his 
death in December 1994; (c) if the answer 
to (b) is in the affirmative, the VA 
examiner should indicate whether the 
veteran's COPD, first diagnosed in 1980, 
resulted from the resumption of the use 
of tobacco products after a full 
remission was obtained in 1964; (d) if it 
is determined that the veteran did not 
achieve a full remission from the use of 
tobacco products at any time prior to his 
death in 1994, the VA examiner should 
indicate whether the veteran's COPD 
resulted from the use of tobacco products 
which started in service in 1944.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is 


incomplete, appropriate corrective action 
is to be implemented.

The RO should then review the record and the remanded issues 
should be readjudicated.  If the determinations remain 
adverse to the appellant, both the appellant and her 
representative should be provided with a Supplemental 
Statement of the Case.  The SSOC should contain the laws and 
regulations applicable to claims of entitlement to service 
connection for purposes of accrued benefits.  The appellant 
and her representative should be given the opportunity to 
respond within the applicable time.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action unless otherwise notified.  The purpose 
of this remand is to procure clarifying data and to comply 
with precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

